Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/503,640, ADJUSTABLE BOTTLE SUPPORT, filed on 10/18/21.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I	Figures 1-6D
Species II	Figures 7A-8
 The species are independent or distinct because there are plurality different designs of adjustable bottle support. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There are plurality different designs of adjustable bottle support which put a serious burden on examiner to search outside of his art unit.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Pamela Ruschau on 12/12/22 a provisional election was made without traverse to prosecute the invention of species I, claims 1-9 and 13-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the pivot mechanism" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9 are rejected as depending on rejected claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 3,627,244 to Nicholas.
Nicholas teaches an adjustable bottle support comprising a first support member (90), an attachment arm (71) extending from the first support member and a second support member (70) secured to the attachment arm for pivotal movement relative to the first support member between a first position in which the two support members are aligned and level with one another and a second position in which the second support member is tilted relative to the first support member and slopes upwardly in a direction away from the first support member.  The first and second support members each comprise a flat base with front, rear and side edges, wherein the first position, the front edge of the first support member and the rear edge of the second support member are adjacent and level with each other, the second support member is rotatable about a pivot axis between its front and rear edges, and in the second position the rear edge of the second support member is lower than the front edge of the first support member. The first support member comprises a downward sloping wall (80) depending from the front edge.  The first support member further comprises raised walls (90) on the rear and at least one side edge.  The second support member further comprises side walls (60) on opposed side edges. The bottle support further comprises a flap (74) attached to the second support member and movable to deployed position to hold the second support member in the second position. 


    PNG
    media_image1.png
    778
    1219
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    444
    910
    media_image2.png
    Greyscale

Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent Application Publication # 2019/0061295 to Ooshima et al.
Ooshima et al. teaches an adjustable bottle support comprising a first support member, an attachment arm extending from the first support member and a second support member secured to the attachment arm for pivotal movement relative to the first support member between a first position in which the two support members are aligned and level with one another and a second position in which the second support member is tilted relative to the first support member and slopes upwardly in a direction away from the first support member.  The first and second support members each comprise a flat base with front, rear and side edges, wherein the first position, the front edge of the first support member and the rear edge of the second support member are adjacent and level with each other, the second support member is rotatable about a pivot axis between its front and rear edges, and in the second position the rear edge of the second support member is lower than the front edge of the first support member. The second support member further comprises a heating device (62) operable to heat fluid in a bottle (61) supported thereon.

    PNG
    media_image3.png
    927
    1065
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholas.
Nicholas teaches the second position with the angle between the base of the second support member and the downward sloping wall of the first support member but fails to teach the angle is approximately 90 degrees.  It is well known in the art with the pivot mechanism (74) allows the second support to adjust in any angle with respect to the first support member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the second support member at an angle approximately 90 degrees with respect to the first support member to provide designer’s preference for the location of the second support member.
	
Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 7,748,417 to Arcuri
US Patent # 4,735,388 to Marks
US Patent # 8,118,318 to Chauza
The cited references above teach the adjustable bottle support.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         12/14/22